1

2                              UNITED STATES DISTRICT COURT
3                                      DISTRICT OF NEVADA
4

5     LAWRENCE RIDER,                                     Case No. 2:19-cv-01831-RFB-NJK
6           Petitioner,
                                                          ORDER
7            v.
8
      JASON FRIERSON, et al.,
9
            Respondents.
10

11

12          This action is a pro se Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.
13   § 2241 by Lawrence Rider. The Respondents are due to respond to Rider’s petition by
14   December 23, 2019. See ECF No. 2 at 2 (providing sixty days to respond).
15          On December 18, 2019, Respondents filed a Motion for Enlargement of Time (ECF
16   No. 4) requesting an additional sixty days to file their response, up to and including
17   February 21, 2020. Respondents’ counsel states that the extension is necessary because
18   of her obligations in other cases, the time necessary to review the record in this case, and
19   time away from the office.
20          The Court finds that Respondents’ Motion for Enlargement of Time is made in good
21   faith and not solely for the purpose of delay, and that there is good cause for the requested
22   extension.
23          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of Time
24   (ECF No. 4) is GRANTED. Respondents will have up to and including February 21, 2020,
25   to file their response to the habeas petition.
26   ///
27   ///
28
                                                      1
1           IT IS FURTHER ORDERED that in all other respects, the schedule for further

2    proceedings set forth in the Order entered October 24, 2019 (ECF No. 2) will remain in

3    effect. Petitioner will have sixty (60) days to file a Response to a Motion to Dismiss, or

4    sixty (60) days to file a Reply to an Answer.

5

6           DATED THIS 26th day of December2019.
7

8
                                                         RICHARD F. BOULWARE, II,
9                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
